Citation Nr: 1827262	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  13-08 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to increases in the (10 percent prior to September 3, 2013, and 30 percent from that date) ratings assigned for seasonal sinusitis with headaches.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty in the Navy from September 1987 to April 1997, with additional prior active service of 11 years, 9 months, and 4 days.  This case came before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for tinnitus and denied a rating in excess of 10 percent for seasonal sinusitis with headaches.  A September 2013 Decision Review Officer (DRO) decision increased the rating for seasonal sinusitis with headaches to 30 percent, effective September 3, 2013.  

A December 2016 Board decision denied service connection for tinnitus and increases in the ratings for seasonal sinusitis with headaches, as well as various other claims on appeal.  The Veteran appealed the Board's decision, in part, to the United States Court of Appeals for Veterans Claims (CAVC).  In October 2017, the parties - the  Veteran and the legal representative of the VA (i.e., the Office of the General Counsel) - filed a Joint Motion for Partial Remand (Joint Motion) to vacate the Board's decision to the extent that it denied service connection for tinnitus and a higher rating for seasonal sinusitis with headaches, and to remand the case to the Board.   In October 2017 the CAVC granted the Joint Motion.  

[The December 2016 Board decision remanded the case to the RO for additional development of other issues on appeal, namely, service connection for bilateral carpal tunnel syndrome and a total disability rating based on individual unemployability due to service-connected disability (TDIU).  An April 2018 rating decision granted service connection for bilateral carpal tunnel syndrome, and that matter is no longer on appeal.  Regarding the TDIU issue, the RO noted in April 2018 that a decision on the matter is being deferred, as it was still undertaking action on the claim.  Accordingly, that matter is not before the Board at this time.]   

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

In light of the October 2017 Joint Motion the Board finds that further development is necessary with respect to the issues remaining on appeal.  Regarding the claim of service connection for tinnitus, the parties to the Joint Motion found that there were inadequate reasons or bases in the Board's December 2016 decision, which found that a medical examination and opinion was not necessary to decide the claim.  The parties agreed that the first and second prongs of McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) were met, and that the Board should address whether the evidence indicated a link between the Veteran's current symptomatology and her in-service noise exposure assertions (which the Board had found credible).  The parties asserted that the Board should either provide a VA examination to address whether the Veteran's tinnitus was related to her conceded in-service noise exposure, or provide an adequate statement of reasons or bases as to why an examination is not necessary.  The Board finds the former course of action is warranted.  

Regarding the rating for sinusitis, the parties agreed that the Board did not provide adequate reasons or bases as to why the Veteran's statements about her symptoms did not constitute evidence that she satisfied the criteria for a 30 percent rating before September 3, 2013.  The Board had found that the Veteran's reports of non-incapacitating episodes of sinusitis, such as in her December 2011 statement (wherein she alleged that her sinuses bothered her frequently, at least 8-9 times a year), were of insufficient detail to establish that she experienced the symptoms to the frequency she had alleged.  A medical opinion regarding whether the Veteran's own descriptions of her symptoms noted in medical records (especially prior to September 3, 2013) may be found consistent with the criteria for a higher rating.  

The parties also agreed in relation to the sinusitis claim that the Board should address whether extraschedular consideration (for the entire period on appeal) had reasonably been raised by the record, particularly given the additional symptom complaints such as runny nose (not purulent), sneezing, congestion, watery eyes, swelling of the eyes, sinus tenderness, frequent difficulty breathing, and hoarseness (these were noted in the May 2011 VA examination report).  None of these symptoms is found in the applicable rating criteria of Diagnostic Code 6513 for sinusitis, but some are found in rating criteria for other disabilities such as Code 6516 for chronic laryngitis and Code 6522 for allergic or vasomotor rhinitis.  Notably, the service-connected disability entity is seasonal sinusitis with headaches, but the Veteran also received a diagnosis of allergic rhinitis from a September 2013 VA examiner, and the May 2011 VA examiner gave a diagnosis of seasonal allergies with sinusitis and headaches (and also appeared to distinguish between current rhinitis symptoms and current sinus symptoms).  Notably, her service treatment records document allergic rhinitis and hay fever/allergy along with her sinusitis problems.  An examination for a medical opinion that clarifies the nature and scope the Veteran's service connected disability is necessary (i.e., what symptoms/pathology/impairment she describes are manifestations of the service connected sinusitis, and which (if any) are manifestations of co-existing (and not yet service connected) disability.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should obtain for the record any updated (since March 2018) records of the Veteran's VA evaluations and treatment for tinnitus and sinusitis (and other ENT/upper respiratory conditions).  

2.  The AOJ should thereafter arrange for the Veteran to be examined by an audiologist or otologist to ascertain the likely etiology of her tinnitus.  The claims file must be reviewed by the examiner in conjunction with the examination.  Upon review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed tinnitus is etiologically related to the Veteran's 20+ years of active service in the Navy, ending in April 1997, including as due to acoustic trauma therein, rather than to any postservice noise trauma or other, nonservice-related etiological factors.  

The examiner should elicit from the Veteran information regarding her exposures to noise during service and postservice.  The examiner must explain the rationale for all opinions, citing to relevant evidence, supporting factual data and medical literature, as deemed appropriate.  If noise trauma in service is found to not be the cause of the claimed disability, the examiner must identify the etiological factor(s) deemed more likely, and explain why that is so, citing to supporting factual data.  

3.  The AOJ should thereafter arrange for an examination of the Veteran to ascertain the nature and severity of her service-connected seasonal sinusitis with headaches.  The claims file must be reviewed by the examiner in conjunction with the examination.  Upon review of the claims file and examination of the Veteran, the examiner should:  

(a).  Provide a full description of all current symptomatology associated with the Veteran's service-connected seasonal sinusitis with headaches, to include determining whether her rhinitis symptoms are part and parcel of, or separate and distinct from, the service-connected sinusitis; and comment specifically upon the symptom complaints of runny nose (not purulent), sneezing, congestion, watery eyes, swelling of the eyes, sinus tenderness, frequent difficulty breathing, and hoarseness, in terms of whether they are manifestations of the service-connected sinusitis.    

(b).  Upon review of the medical records (including of outpatient treatment for chronic sinusitis for the period prior to September 3, 2013), opine whether the Veteran's own descriptions of her symptoms and impairment (i.e., her sinusitis "bothers [her] all the time, at least 8 or 9 times a year") may be deemed consistent with the following criteria:  either three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

The examiner must explain the rationale for all opinions, citing to relevant evidence, supporting factual data and medical literature, as deemed appropriate.  

4.  Upon completion of the foregoing, the AOJ should review the record, arrange for any further development suggested by the responses to that sought above, and readjudicate the claims of service connection for tinnitus and seeking increases ratings for seasonal sinusitis with headaches (including consideration of/referral for an extraschedular rating).  If either remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and her representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the CAVC for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2017).  

